                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




 RICADO WRAY,

                Plaintiff,

        v.                                                         Case No. 3:18-cv-01617-SB

 SHERIFF MARK GARTON, et al.,                                         OPINION AND ORDER

                Defendants.



MOSMAN,J.,

       On March 2, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation ("F&R") [22], recommending that Defendants' Motion for Summary

Judgment [14] be granted. Neither party objected.

                                        DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge



1 -OPINION AND ORDER
but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[22]. I GRANT Defendants' Motion for Summary Judgment [14]. This case is DISMISSED with

prejudice.

       IT IS SO ORDERED.

       DATED this     (~ay of March, 2020.




2 -OPINION AND ORDER
